EXHIBIT 10.48

NON-EXCLUSIVE FINDER’S FEE AGREEMENT

THIS NONEXCLUSIVE FINDER’S FEE AGREEMENT (“Agreement”) is by and between SCOLR
Pharma, Inc., a Delaware corporation (the “Company”), and Nicholas Hall &
Company, a British Channel Islands partnership (“NHC”), and is effective as of
February 19, 2011 (the “Effective Date”).

RECITALS

A. The Company is a specialty pharmaceutical company with a proprietary
technology enabling extended release and/or enhanced performance applications of
prescription and over-the-counter (“OTC”) pharmaceutical and nutritional
products.

B. NHC is a marketing company specializing in the healthcare and pharmaceutical
industry.

C. The Company desires to retain NHC to introduce the Company to pharmaceutical
companies, distributors and/or retailers that are interested in utilizing the
Company’s proprietary technology to develop OTC or prescription pharmaceutical
or nutritional products (the “Business Opportunity”).

D. NHC is willing to introduce the Company to such potential partners on certain
terms and conditions.

Accordingly, the Company and NHC agree as follows:

AGREEMENT

 

1. Engagement. The Company hereby engages NHC and NHC hereby agrees to act as a
finder to identify and introduce and otherwise assist the Company with
completing Transactions (as defined below) with potential partners (the
“Services”). In carrying out the Services, NHC shall utilize its best efforts to
identify opportunities, facilitate introductions and communications with
potential partners, assist in preparation of applicable presentations, exchange
information and arrange meetings between the Company and such potential
partners. NHC shall participate in meetings and negotiations to the extent
necessary until the execution of a Definitive Agreement (as defined below)
between the Company and any such potential partner to the extent reasonably
requested by the Company.

 

2. Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

  a.

“Costs” means (a) costs of raw materials, special tooling, laboratory
consumables and other costs to the extent incurred by the Company in the course
of required performance by the Company pursuant to a Definitive Agreement
(b) costs of outsourced development or manufacturing services, freight,
insurance and similar third party charges and expenses incurred by the Company
in the course of required performance by the Company pursuant to a Definitive
Agreement; (c) returns allowances, discounts, reserves and promotion expenses
payable by the Company in connection with a Transaction and (d) excise, sales,
occupations or

 

1



--------------------------------------------------------------------------------

 

similar taxes, fees, charges, assessments or penalties regardless of the
jurisdiction in which the same are assessed, payable by the Company in
connection with a Transaction. In the event a portion of any Transaction
requires the performance of development services, technology consulting
services, formulation work, feasibility studies or other similar services by the
Company for which the Company receives fees for such services, any costs
associated with the performance of such services shall be excluded from the
calculation of Cost hereunder to the same extent as the fees payable to the
Company for such services are excluded from the calculation of Net Cash
hereunder.

 

  b. “Definitive Agreement” means a binding written agreement between the
Company and a Prospective Partner setting forth the definitive terms of a
Transaction. A letter of intent, term sheet or similar document, whether or not
any portion thereof may be binding, shall not constitute a Definitive Agreement
for purposes of this Agreement.

 

  c. “Fee Eligibility Period” means the period beginning on January 27, 2011 and
ending on the date that is the one year anniversary of the expiration or earlier
termination of this Agreement, except that if this Agreement is terminated by
NHC pursuant to Section 4(b)(i) hereof, then the Fee Eligibility Period shall
end on the date of such termination.

 

  d. “Net Cash” means (a) cash actually received by the Company in respect of
purchase price, license fees or similar payments made to the Company for
ownership or use of the Company’s proprietary technologies pursuant to a
Definitive Agreement, but excluding cash actually received by the Company for
the performance of development services, technology consulting services,
formulation work, feasibility studies or other similar services even if
performed in connection with the Definitive Agreement, less (b) Costs.

 

  e. “Prospective Partner” means pharmaceutical companies, distributors
retailers and other parties introduced by NHC to the Company during the Term for
purposes of evaluating a Business Opportunity.

 

  f.

“Transaction” shall mean a transaction or series of related transactions with
respect to which the Company and a Prospective Partner have entered into a
Definitive Agreement during the Fee Eligibility Period involving the license or
sale by the Company of one or more of the Company’s proprietary technologies or
assets to such Prospective Partner for purposes of a Business Opportunity. A
Definitive Agreement, or a series of related Definitive Agreements executed
simultaneously, with respect to which the Company’s technology is applied to
multiple pharmaceutical indications, shall, for purposes of this Agreement,
constitute a single “Transaction” for purposes of this Agreement, and the
Success Fee shall be payable with respect to each application of the Company’s
technology. If, however, after the Company enters a Definitive Agreement with a
Prospective Partner, the Company enters into a second Definitive Agreement with
the same Prospective Partner, but involving a product with a separate
pharmaceutical indication, then the transactions contemplated by such Definitive
Agreement shall not constitute a “Transaction” for purposes of this Agreement
and

 

2



--------------------------------------------------------------------------------

 

no Success Fee shall be payable with respect thereto, except as otherwise agreed
in writing by the parties. Any arrangement or portion of any Transaction with
respect to which the Company receives fees for the performance of development
services, technology consulting services, formulation work, feasibility studies
or other similar services related to a Business Opportunity shall not constitute
a “Transaction.”

 

3. Compensation – Fees. As compensation for the Services, the Company shall pay
NHC the following fees:

 

  a. Retainer Fee. A monthly non-refundable cash retainer fee of *** (the
“Retainer Fee”). The first Retainer Fee payment was paid on January 31, 2011.
Successive monthly Retainer Fee payments will be due on the last day of each
month thereafter until expiration or earlier termination of this Agreement;
provided, however, that if, prior to July 27, 2011, this Agreement is terminated
by the Company in accordance with Section 4(b)(i) below, then the Company shall
continue to make all Retainer Fee payments up to and including the Retainer Fee
payment due July 27, 2011. All Retainer Fee payments received by NHC shall be
credited against any Success Fee that becomes payable pursuant to this
Agreement.

 

  b. Success Fee:

 

  i. If, during the Fee Eligibility Period, the Company enters into a Definitive
Agreement for one or more Transactions, then the Company shall pay NHC an annual
success fee for each such Transaction equal to *** of the Net Cash received by
the Company during each successive one-year period beginning on the date of such
Definitive Agreement(s) (the “Success Fee”).

 

  ii. Success Fees for any given Transaction shall be payable to NHC for five
successive annual periods; provided, however, that NHC total compensation shall
not exceed *** during the term of this Agreement, and the Company shall not be
obligated to pay an amount greater than * in any single one-year period in
connection with a given Transaction. The Company, in its sole discretion, may
pay Success Fee amounts in excess of such annual cap, but no such payment shall
increase the aggregate cap of ***.

 

  iii. Success Fees in respect of completed one-year periods shall be paid by
the Company within 30 days of completion of the audit of the Company’s financial
statements for the fiscal year in which one-year period was completed, but shall
in no event be paid later than one hundred fifty (150) days following the end of
such fiscal year. Each payment of the Success Fee shall be accompanied by a
statement showing the basis for calculation of the Success Fee payable hereunder
for such one-year period, including a description, in reasonable detail, of
Costs and the calculation of Net Cash.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

  iv. The parties hereto expressly acknowledge and agree that the Company is
under no obligation to accept any proposal for a Transaction, and no Success Fee
shall be owed if a Definitive Agreement is not executed during the Fee
Eligibility Period.

 

4. Term and Termination.

 

  a. This Agreement shall commence on the Effective Date and shall continue
until July 27, 2012 (the “Initial Term”), unless and until cancelled by either
party or extended by written agreement of both parties hereto. As used herein
and throughout this Agreement, the phrase “term of this Agreement” and the
capitalized word “Term” shall include the Initial Term, together with any
extensions, if any, as provided herein.

 

  b. Notwithstanding the foregoing, this Agreement may be terminated:

 

  i. by either party for any reason by providing thirty (30) days’ written
notice to the other party,

 

  ii. automatically upon the occurrence of any event of bankruptcy, insolvency
or liquidation of any party, or

 

  iii. by the Company, if NHC fails to cure any substantial failure to
diligently perform the Services within thirty (30) days of the Company’s written
notice specifying such failure and indicating its intention to terminate this
Agreement under this Section 4(b)(iii).

 

5. Effect of Termination. Upon termination of this Agreement for any reason, NHC
shall have no further obligation to provide the Services. Any termination or
expiration of this Agreement, except as set forth herein, shall not affect the
obligation of the Company to (i) pay amounts owing to NHC, which have been
earned or accrued prior to the date of such termination or expiration, or which
become payable during the Fee Eligibility Period or (ii) to reimburse NHC for
expenses in accordance with the provisions of this Agreement. Any The Company’s
obligation to pay any Success Fee earned by NHC during the Fee Eligibility
Period shall survive termination of the Agreement. Any remedies available to the
parties and the provisions of Sections 5, 6, 7, and 11-22 shall survive
termination or expiration of this Agreement.

 

6. Confidentiality / Disclosure.

 

  a.

NHC will treat as confidential the Company’s Confidential Information (defined
below), and will take precautions equivalent to those it uses to protect its own
most highly confidential information (which must be at least reasonable
precautions) to ensure the continued confidentiality of such information and to
prevent its unauthorized access and disclosure. NHC agrees to return to the
Company upon the expiration or termination of this Agreement or earlier request
all Confidential Information acquired from the Company, except as to such
information as it may be required to retain under applicable law. During the
term of this Agreement and for five (5) years thereafter, NHC shall not, without
the

 

4



--------------------------------------------------------------------------------

 

Company’s prior written consent, use or disclose any Confidential Information
for a purpose other than as expressly contemplated by this Agreement to carry
out its obligations hereunder. Prior to disclosure of Confidential Information
to any employee, consultant, advisor or any other person, NHC shall obtain
ensure that such person is bound in writing to observe confidentiality,
non-disclosure and non-use restrictions substantially equivalent with the
restrictions contained in this Agreement. The obligations of confidentiality
shall not apply to information that NHC is required to disclose (i) at the
request of any regulatory or administrative authority; (ii) pursuant to subpoena
or other court process; or NHC and the Company agree to keep the terms of this
Agreement confidential except for (i) disclosure at the request of any
regulatory or administrative authority; (ii) pursuant to subpoena or other court
process, (iii) to Prospective Partners, after having received the Company’s
approval with respect to each such Prospective Partner, and after such
Prospective Partner becomes bound in writing to observe confidentiality,
non-disclosure and non-use restrictions substantially equivalent with the
restrictions contained in this Agreement.

 

  b. “Confidential Information” means all trade secrets and other non-public
proprietary information of the Company of any kind whatsoever (including without
limitation, know-how, data, compilations, formulae, product specifications,
financial models, patent disclosures, procedures, processes, projections,
forecasts, protocols, results of experimentation and testing, specifications,
strategies and techniques), and all tangible and intangible embodiments thereof
of any kind whatsoever (including without limitation, appartus, compositions,
documents, drawings, machinery, formulae, prototypes, patent applications,
records and reports) , which is disclosed by the Company to NHC in writing,
orally or by observation. Notwithstanding the foregoing, except as to trade
secrets, Confidential Information shall not include information which NHC can
establish (i) to have been publicly known prior to disclosure of such
information by the Company to NHC, (ii) to have become publicly known, without
fault on the part of NHC, subsequent to disclosure of such information by the
Company to NHC, (iii) to have been received by NHC at any time from a source,
other than the Company, rightfully having possession of and the right to
disclose such information, or (iv) to have been otherwise known by NHC as
evidenced by its own written records prior to disclosure of such information by
the Company to NHC.

 

7.

Securities Trading. NHC acknowledges that the Company is a U.S. public company
with its common stock traded on the Over-the-Counter market. As the Company’s
independent contractor, NHC acknowledges that it may have access to certain
material non-public information of the Company that, if used in connection with
any transaction in Company’s securities, could constitute a violation of the
securities laws of the United States. As such, NHC agrees that it shall not
engage, directly or indirectly, in any transactions in the Company’s common
stock during the term of this Agreement and for a period of eighteen (18) months
thereafter. NHC agrees to use reasonable efforts to prevent its officers,
directors and employees with access to information about the

 

5



--------------------------------------------------------------------------------

 

Company from trading, directly or indirectly, in the securities of the Company
or encouraging or causing others to do so.

 

8. Return of Property. Whenever requested by the Company, NHC shall immediately
return to the Company all property including, without limitation, all papers,
records, documents, summaries, samples, and the like of every kind, and any and
all copies thereof, provided to NHC or its employees, agents, or
representatives, or acquired by the NHC or its employees, agents, or
representatives, in connection with the Services, whether or not such property
contains the Company’s confidential information, and NHC shall destroy all
materials including, without limitation, all papers, records, documents,
summaries, samples and the like of every kind (electronic or otherwise), and any
and all copies thereof, which the NHC or its employees, agents, or
representatives created based upon the Company’s confidential information,
except for one copy which may be retained by NHC solely for the purpose of
determining its continuing obligations under this Agreement.

 

9. No Broker. The Company and NHC acknowledge that NHC is acting only as a
finder and not as a broker.

 

10. Exclusivity. Nothing in this Agreement shall be deemed to grant NHC any form
of exclusivity, and the Company will be entitled to act independently, or to
retain the services of others, for the purpose of performing the Services.

 

11. Expenses. NHC and the Company shall each bear their own expenses in relation
to this Agreement and the performance thereof, except that the Company agrees to
reimburse NHC for all pre-approved reasonable out-of-pocket expenses (including
expenses of economy class travel) incurred in connection with the performance by
NHC of the Services.

 

12. Indemnification. NHC hereby indemnifies the Company against, and shall hold
the Company and all its employees, agents, officers, directors and shareholders
harmless from, any and all liabilities or obligations imposed or attempted to be
imposed upon any of them by virtue of any act, representation, statement,
warranty, omission or status of NHC or of any employee, contractor or agent of
NHC. Without limiting the generality of the foregoing, NHC agrees to reimburse
and indemnify, the Company for its attorneys’ fees and costs of litigation in
defending any claim by any other party resulting from NHC’s act, representation,
statement, warranty, omission or status.

 

13. Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings, negotiations,
representations and writings relating thereto. No provision of this Agreement
may be amended or modified, orally or otherwise, except by a writing signed by
the party against which the modification or amendment is sought to be enforced.

 

14.

Disclaimer of Other Relationships. This Agreement shall not create a
relationship of employment, agency, partnership, or joint venture, or a license
between the parties. Moreover, this Agreement shall not obligate either party to
enter into any business relationship with the other party or to purchase or sell
any products or services from the

 

6



--------------------------------------------------------------------------------

 

other party. NHC shall not be, and shall not represent itself as being,
authorized to bind the Company, as agent or otherwise.

 

15. Equitable Remedies. Both parties recognize and agree that the Company may
suffer irreparable damage as a result NHC’s breach of Sections 6, 7, 8 and 14.
NHC agrees that if the Company is injured by a breach or a threatened breach of
Sections 6, 7, 8 or 15, the Company shall have the ability to seek the remedy of
a restraining order or other appropriate equitable relief to enforce this
Agreement in addition to all other remedies provided by law without the need to
post a bond or prove irreparable harm.

 

16. Attorneys Fees. In the event any legal action or agreed upon arbitration or
mediation shall be instituted with respect to this Agreement or any obligation
arising hereunder, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and costs, and fees and costs of accountants and
expert witnesses as determined by the court, arbitrator or mediator. Except as
otherwise specifically provided herein, the Company and NHC shall each pay their
own fees and expenses incident to the negotiation, preparation, execution and
performance of this Agreement, including without limitation, all fees and
expenses of their own counsel, accountants and other advisers.

 

17. Due Authority. Each party hereto represents and warrants that it has all
necessary authority, power and right necessary to enter into and bind it, its
principals and employees to the terms of this Agreement.

 

18. No Waiver. No waiver of compliance by one party with any term or condition
of this Agreement that such other party was or is obligated to comply with is
effective unless in writing; provided that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or exercise of any other right, remedy or power provided herein
or by law or in equity.

 

19. Governing Law. The validity, performance, construction, interpretation, and
effect of this Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware (excluding its laws relating to
conflicts of laws).

 

20. Construction. Each party hereto has had an opportunity to review and revise
this Agreement, so the rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation or construction of this Agreement.

 

21. Severability. If any provision of this Agreement, or the application thereof
to any circumstance, person or place, shall be held by a court or other tribunal
of competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other circumstances, persons or
places shall remain in full force and effect.

 

22.

Counterparts & Facsimile Signatures. This Agreement may be executed in
counterparts, in which event all executed copies taken together or a copy with
all of the signature pages attached thereto, shall constitute one and the same
instrument, and shall become effective when one or more counterparts have been
signed by each party and

 

7



--------------------------------------------------------------------------------

 

delivered to the other party. The facsimile or electronic transmission of
signatures to this Agreement shall be valid, legal and binding on all parties
hereto.

 

23. No Assignment. Each party agrees that it will not assign, delegate or
otherwise transfer, in whole or in part, directly or indirectly whether
voluntarily, involuntarily, or by operation of law, any rights or obligations
under this Agreement. Any purported assignment, transfer or delegation in
violation of this Section shall be null and void. Subject to the foregoing
limits on assignment, this Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, executors, administrators and
permitted successors and assigns. This Agreement does not create and shall not
be construed as creating any rights enforceable by any person not a party to
this Agreement.

 

24. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered in person (in which
case notice is deemed given when received the addressee) or sent by overnight
air courier service (in which case notice shall be deemed given when received by
addressee or on the second (2nd) day after the date of delivery to the courier,
whichever is earlier), or by registered or certified mail, return receipt
requested, postage prepaid and properly addressed (in which case notice shall be
deemed given when received by the addressee or on the fifth (5th) day after the
date of mailing, whichever is earlier), to the addresses set forth below, or
such other address as a party may hereafter provide notice of to the other:

 

If to the Company:    SCOLR Pharma, Inc.   

19204 North Creek Pkwy #100

Bothell, WA 98011

Attn: Richard M. Levy

If to NHC:    Nicholas Hall & Company   

Managing Agents

35     Alexandra Street

Southend on Sea

Essex

SS1 1BW

UK

Attn: Stacy Wootton

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SCOLR Pharma, Inc.    

Nicholas Hall & Company

(Guernsey)

By:   /s/ Richard Levy     By:   /s/ Stacy Wootton   Richard Levy     Name:  
Stacy Wootton   EVP & Chief Financial Officer     Title:   COO

 

9